                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

WILLIAM DICKENS and
KARLA DICKENS                                                           PLAINTIFFS

v.                                                CAUSE NO. 1:18CV162-LG-RHW

A-1 AUTO PARTS & REPAIR, INC., ET AL.                                DEFENDANTS

          MEMORANDUM OPINION AND ORDER GRANTING
     MOTION TO DISMISS OF DEFENDANT FORD MOTOR COMPANY

      BEFORE THE COURT is the [89] Motion to Dismiss Certain Causes of

Action in Plaintiffs’ Complaint filed by the defendant Ford Motor Company

pursuant to Fed. R. Civ. P. 12(b)(6). The plaintiffs have not filed a response. After

due consideration of the Motion and the relevant law, it is the Court’s opinion that

the Motion should be granted. Accordingly, Ford’s Motion to Dismiss will be

granted.

                                     DISCUSSION

      In this products liability case, the plaintiffs allege that William Dickens

developed mesothelioma as a result of his exposure to asbestos from use of certain

products in his work as a mechanic and his use of talcum powder products. Ford

Motor Company is included among the defendants because it “designed its braking

systems for asbestos-containing brake linings such that no other material could be

utilized as brake linings in those systems.” (Compl. 13 (¶20), ECF No. 1-2.) Ford

requests dismissal of certain claims alleged in the Complaint.

      1. The Legal Standard

      “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead
‘enough facts to state a claim to relief that is plausible on its face.’” In re Katrina

Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007). “While a complaint attacked by a Rule

12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff’s

obligation to provide the grounds of [his or her] entitlement to relief requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555 (internal quotation marks, brackets,

and citation omitted). “Factual allegations must be enough to raise a right to relief

above the speculative level, on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” In re Katrina Canal, 495 F.3d at 205

(quoting Twombly, 550 U.S. at 555) (internal quotation marks omitted). “The court

accepts all well-pleaded facts as true, viewing them in the light most favorable to

the plaintiff.” Id. (quoting Martin K. Eby Const. Co., Inc. v. Dallas Area Rapid

Transit, 369 F.3d 464, 467 (5th Cir. 2004)).

       2. Alternative Methods of Showing Causation

       Ford’s motion seeks dismissal of the causes of action set out in the following

paragraph:

       In the event that Plaintiffs are unable to identify each injurious
       exposure to Defendants’ Products, Plaintiffs would show the Court that
       the Defendants named herein represent or represented a substantial
       share of the relevant market of Defendants’ Products at all times
       material to this cause of action. Consequently, each Defendant should
       be held jointly and severally liable under the doctrines of enterprise
       liability, market-share liability, concert of action and alternative
       liability, among others.


                                            -2-
(Compl. 18 (¶29), ECF No. 1-2.)

       Ford argues that the four theories of recovery set out in this paragraph,

although adopted by a few jurisdiction in limited circumstances, have never been

recognized in Mississippi. The doctrines of enterprise liability, market-share

liability, concert of action liability, and alternative liability “relieve a plaintiff of his

burden to prove product identification and proximate cause.” (Def. Mem. 4, ECF

No. 91) (citing Collins v. Eli Lilly Co., 342 N.W.2d 37, 45-47 (Wis. 1984) (alternative

liability, concert of action liability, and enterprise liability); Sindell v. Abbott Labs.,

607 P.2d 924, 930-32 (Cal. 1980) (market share liability, concert of action liability)).

But in any Mississippi products liability action, “‘it is incumbent upon the plaintiff .

. . to show that the defendant’s product was the cause of the plaintiff’s injuries.’”

Gardley-Starks v. Pfizer, Inc., 917 F. Supp. 2d 597, 602 (N.D. Miss. 2013) (quoting

Moore ex rel. Moore v. Miss. Valley Gas Co., 863 So. 2d 43, 46 (Miss. 2003)). Without

evidence of exposure to a specific defendant’s product, the plaintiffs cannot carry

their burden of proof against that defendant. Explaining the proper standard, the

Mississippi Supreme Court stated:

       [I]n asbestos litigation cases, the frequency, regularity, and proximity
       test is the proper standard in determining exposure and proximate
       cause. So that there can be no question, we today add product
       identification to that standard as well. Because the plaintiffs have
       failed to prove product identification, exposure, and proximate cause of
       Monsanto’s products with any regularity, frequency, or proximity to
       the plaintiffs, consistent with our holding in Gorman-Rupp, the
       plaintiffs’ case fails.

Monsanto Co. v. Hall, 912 So. 2d 134, 137 (Miss. 2005).


                                             -3-
      Because the plaintiffs attempt to bring their product liability claims under

theories that are not recognized in Mississippi law, the claims based on alternative

methods of showing causation set out in paragraph twenty-nine of the Complaint

will be dismissed with prejudice.

      3. Fraud and Civil Conspiracy Claims

      The plaintiffs include Ford in claims alleging concealment, conspiracy, and

fraud. Ford argues that the plaintiffs have not pled these fraud-based claims with

the particularity required by both the Federal and Mississippi Rules of Civil

Procedure. Federal Rule of Civil Procedure 9(b) requires that “[i]n alleging fraud . .

. a party must state with particularity the circumstances constituting fraud.”

Mississippi’s Rule 9(b) is essentially the same. In order to meet the Rule 9(b)

standard in the Fifth Circuit, a plaintiff must “‘specify the statements contended to

be fraudulent, identify the speaker, state when and where the statements were

made, and explain why the statements were fraudulent.’” Flaherty & Crumrine

Preferred Income Fund, Inc. v. TXU Corp., 565 F.3d 200, 207 (5th Cir. 2009)

(quoting Williams v. WMX Techs., Inc., 112 F.3d 175, 177 (5th Cir. 1997)); see also

Howard v. Estate of Harper, 947 So. 2d 854 (Miss. 2006) (“The circumstances of the

alleged fraud such as the time, place and contents of any false representations or

conduct must be stated.”).

      The plaintiffs’ fraud-based claims appear in Paragraphs 71 through 75 of

their Complaint as Count XIII – “Fraudulent

Concealment/Misrepresentation/Alteration of Medical Studies/Conspiracy/Aid and

                                          -4-
Abet Conspiracy.” (Compl. 30-34, ECF No. 1-2.) The allegations generally provide

that “the Defendants” and two undefined subsets of Defendants or non-parties

called “the conspirators” engaged in a fraudulent conspiracy to withhold

information concerning the alleged hazards of asbestos. The only entities

specifically mentioned as having participated in this alleged conspiracy are

non-parties, identified as the Cosmetic Toiletry and Fragrance Association (now

Personal Care Products Council), Quebec Asbestos Mining Association, the Asbestos

Textile Institute, and the Industrial Hygiene Foundation. There is no indication

that Ford was a member of or had contact with any of these entities. The plaintiffs

generally allege acts that these “conspirators” committed, but there is no reference

to specific dates or times (other than “for many decades”), parties, meeting places

(other than “a series of industry trade meetings”), or content of any allegedly

fraudulent communications. Similarly, there is no allegation Ford was a

participant in this conspiracy, or of Ford’s relationship with the conspirators. There

are no allegations that Ford engaged in fraudulent concealment or

misrepresentation by withholding any information, what that information was, or

during what time period. Instead, Plaintiffs generally allege that “the Defendants”

and some unidentified group of non-parties conspired with each other to suppress

information. These allegations do not meet the specificity requirements of Fed. R.

Civ. P. 9. The plaintiffs’ claims for fraud – Fraudulent Concealment,

Misrepresentation, Alteration of Medical Studies – alleged in Count XIII will be

dismissed without prejudice pursuant to Fed. R. Civ. P. 12(b)(6).

                                          -5-
      4. Aiding and Abetting

      Ford argues that the fraud-based aiding and abetting claim asserted in Count

XIII should be dismissed because there is no “aiding and abetting” claim in

Mississippi. Federal courts in this district have concluded that Mississippi courts

would recognize a claim of aiding and abetting fraud or civil conspiracy under the

Restatement (Second) of Torts § 876(b). See Dale v. ALA Acquisitions, Inc., 203 F.

Supp. 2d 694, 700-01 (S.D. Miss. 2002) (aiding and abetting fraud); Fikes v. Wal-

Mart Stores, Inc., 813 F. Supp. 2d 815, 822 (N.D. Miss. 2011) (aiding and abetting

civil conspiracy). Assuming that Mississippi would recognize the plaintiffs’ aiding

and abetting civil conspiracy claim under § 876(b) of the Restatement of Torts, then

the plaintiffs must show knowledge of the conduct constituting the civil conspiracy

and substantial assistance or encouragement to the conspiring party in furtherance

of the conspiracy.1 In the case of Ford, the plaintiffs allege that Ford knew or

should have known about the dangers of asbestos-containing parts, and it designed

its braking system to use only asbestos lined brake pads. However, this allegation

only establishes that Ford’s action was consistent with an alleged conspiracy to use

asbestos despite the health dangers; the allegation falls short of stating that Ford

knew about conduct constituting a conspiracy regarding asbestos, or that it took



      1
          The provision reads: “For harm resulting to a third person from the
tortious conduct of another, one is subject to liability if he knows that the other’s
conduct constitutes a breach of duty and gives substantial assistance or
encouragement to the other so to conduct himself.” Restatement (Second) of Torts §
876(b).

                                          -6-
action to encourage the others to carry out the conspiracy. The Court therefore

concludes that the plaintiffs’ claim for aiding and abetting a civil conspiracy should

be dismissed without prejudice for failure to state a claim pursuant to Rule 12(b)(6).

                                      CONCLUSION

      After reviewing the allegations of the Complaint, the Court finds that they

are insufficient to state the claims against Ford Motor Company that Ford has

challenged under Rule 12(b)(6). Although the Court will grant Ford’s Motion to

Dismiss, the plaintiffs should be given an opportunity to replead those claims

against Ford that were dismissed without prejudice. “[D]istrict courts often afford

plaintiffs at least one opportunity to cure pleading deficiencies before dismissing a

case, unless it is clear that the defects are incurable or the plaintiffs advise the

court that they are unwilling or unable to amend in a manner that will avoid

dismissal.” Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d

305, 329 (5th Cir. 2002). Therefore, the plaintiffs will be granted an opportunity to

seek leave to file an amended complaint, should they wish to do so.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [89] Motion to

Dismiss Certain Causes of Action in Plaintiffs’ Complaint filed by the defendant

Ford Motor Company is GRANTED.

      IT IS FURTHER ORDERED AND ADJUDGED that the plaintiff may file

a motion for leave to file an amended complaint within fourteen (14) days of the

date of this Order, attaching the proposed amended complaint as an exhibit.



                                           -7-
SO ORDERED AND ADJUDGED this the 1st day of November, 2018.



                                  s/   Louis Guirola, Jr.
                                  LOUIS GUIROLA, JR.
                                  UNITED STATES DISTRICT JUDGE




                            -8-
